WOLFE, Chief Justice
(concurring in the result).
I concur in the result. As to the contention of the appellants that the trial court erred in requiring them to pay attorney’s fees as a condition for leave to file their fourth amended complaint, I think that by the superseding of *164Sec. 104-14-4, U.C.A.1943, by Rules 15 and 60, the prohibition contained in Sec. 104-14-4 against permitting the imposition of attorney’s fees as a condition for the allowance of further amendments was eliminated. I, therefore, deem it unnecessary to consider the correctness of Mr. Justice WADE’S reasoning in arriving at the same result.
Turning now to the contention that the lower court erred in granting a new trial, after the lower court at the first trial had entered judgment in favor of the plaintiffs, a motion for a new trial was made by the defendant upon five grounds, two of which grounds are as follows:
(1) “That the court erred in denying defendant’s motion for the dismissal of the action made at the conclusion of plantiffs’ evidence;” (2) “That the decision was against law.”
Subsequently, the lower court granted a new trial upon those two grounds. It is argued by the plaintiffs that the new trial was granted because the lower court concluded it had erroneously decided a question of law. Were this assumption true, I think we would have to determine whether the lower court at the first trial did actually erroneously determine a question of law, and if we concluded that it had made an erroneous determination of law, then there could be no question but what it was correct in granting a new trial. But if we concluded that the lower court at the first trial did not make an erroneous determination of a question of law, it would seem that the lower court erred in granting a new trial since trial courts have no discretion in determining questions of law — unlike questions of fact. Findings of law under any particular set of facts are for the court to determine correctly. There is no room for choice once the facts are found.
However, while it is not entirely clear from the record, I think the lower court granted a new trial after the first trial because he desired to re-examine questions of fact as *165well as questions of law. One of the grounds upon which the new trial was granted was
“That the court erred in denying defendant’s motion for a dismissal of the action made at the conclusion of plaintiffs’ evidence.”
The defendant’s motion for dismissal which is referred to was as follows :
“Comes now the defendant in this case, and moves the Court to dismiss this action on the grounds and for the reason that upon the facts and the law the plaintiff has shown no right to relief, * * *” (Emphasis added).
Thus it will be seen that the defendant’s motion for a dismissal of the action which he made at the conclusion of the presentation of the plaintiffs’ evidence was that the plaintiffs could not recover upon the facts or the law, and when the defendant moved for and the lower court granted a new trial upon the ground, inter alia,
“That the court erred in denying defendant’s motion for a dismissal of the action made at the conclusion of the plantiffs’ evidence,”
the lower court may well have concluded that it had not correctly found the facts and desired to re-examine them as well as the law. While that ground is not specified in Rule 59, Utah Rules of Civil Procedure, as one of the grounds for granting a new trial, it is in substance a combination of several grounds therein set forth. When the lower court granted a new trial because it desired to reexamine questions of fact, it in effect granted a new trial because of “insufficiency of the evidence to justify the decision” — one of the grounds specified in Rule 59, Utah Rules of Civil Procedure.
The conclusion that the lower court desired to re-examine questions of fact as well as questions of law when it granted a new trial is further borne out by the fact, as stated by Mr. Justice WADE in his opinion, that the court did not limit the second trial to re-trying questions of law, *166as he could have done, and had he desired only to re-examine questions of law, he could have done so under Rule 59 without granting’ a new trial.
I, therefore, conclude that the lower court, desiring to re-examine questions of fact as well as questions of law, did not abuse its discretion in granting a new trial even though it may have correctly decided at the first trial all questions of law. A new trial having been had, and the jury having found against the plaintiffs on the facts, they have no legal ground for complaint even though the questions of law should have been resolved in their favor.